Appeal from a judgment of the County Court of Schenectady County (Giardino, J.), rendered March 29, 2006, convicting defendant upon his *1132plea of guilty of the crime of criminal possession of a weapon in the third degree.
Defendant’s sole contention on appeal is that his sentence is harsh and excessive. We decline, however, to address this issue inasmuch as the record discloses that defendant entered a knowing, voluntary and intelligent guilty plea and valid waiver of his right to appeal (see People v Lopez, 6 NY3d 248, 255-256 [2006]).
Crew III, J.E, Carpinello, Mugglin, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed.